                 Case 2:20-cr-00146-JCC Document 28 Filed 09/17/20 Page 1 of 2




1

2

3

4

5

6

7
                                UNITED STATES DISTRICT COURT
8                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
9

10   UNITED STATES OF AMERICA,
                                                            Case No. CR20-146
11                             Plaintiff,
            v.                                              DEFENDANT’S WAIVER OF IN-
12                                                          PERSON APPEARANCE AND
     LIONEL GONZALEZ-TORRES,                                CONSENT TO PROCEED BY
13                                                          VIDEO/TELEPHONIC
                               Defendant.                   CONFERENCE
14

15
            I, LIONEL GONZALEZ-TORRES, the above named defendant, acknowledge that I have
16
     been advised by my lawyer and the Court – by this form -- that pursuant to the Federal Rules of
17
     Criminal Procedure and the Sixth Amendment to the U.S. Constitution, I generally have the right
18
     to be personally present in open court to any hearing involving a criminal proceeding to which I
19
     am a party.
20
            I am scheduled to have the following hearing on:
21
            Arraignment Hearing on September 17, 2020 at 9am.
22
            I have been advised by my lawyer that because of coronavirus disease 2019 (COVID-19),
23
     the Governor of the State of Washington has issued an Emergency Proclamation and Chief Judge
24

25   DEFENDANT’S WAIVER OF IN-PERSON APPEARANCE
     AND CONSENT TO PROCEED BY VIDEO/TELEPHONIC
26   CONFERENCE - 1
               Case 2:20-cr-00146-JCC Document 28 Filed 09/17/20 Page 2 of 2




1    Ricardo S. Martinez in the Western District of Washington has issued a General Order 02-__

2    regarding Emergency Hearings. As a result, I cannot currently be personally present in open

3    court for this scheduled hearing. Therefore, I wish to waive my right to be personally present in

4    open court for the above-hearing(s), and acknowledge that my right to due process under the

5    Constitution is best protected by moving forward with the hearing(s) by video/telephonic

6    conference.

7           I have discussed with my lawyer this consent to appear and participate by

8    video/telephonic conference and have agreed to the same.

9           I have also authorized by lawyer to electronically execute this form on my behalf.

10          Dated this 17th day of September, 2020

11

12
                                                  _s/ Scott J. Engelhard___________________
13                                                Lawyer’s signature, electronically executed,
                                                  On behalf of Lionel Gonzalez-Torres
14

15

16

17

18

19

20

21

22

23

24

25   DEFENDANT’S WAIVER OF IN-PERSON APPEARANCE
     AND CONSENT TO PROCEED BY VIDEO/TELEPHONIC
26   CONFERENCE - 2
